89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Curtis MINTER, Jr., Plaintiff-Appellant,v.FORD MOTOR COMPANY, Defendant-Appellee.
No. 95-3686.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 12, 1996Decided June 19, 1996.

Before LOKEN, JOHN R. GIBSON, and HANSEN, Circuit Judges.
PER CURIAM.


1
Curtis Minter, Jr. filed this action alleging claims of employment disability discrimination, in violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213;  and retaliation, in violation of 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3.   The district court1 granted summary judgment to Ford Motor Company, concluding that all of Minter's claims fail as a matter of law and that no genuine issues of material fact exist.   Minter appeals.


2
We have carefully reviewed the record and the arguments presented on appeal.   We find no error of law in the district court's grant of summary judgment to Ford Motor Company, and an opinion would have no precedential value.   Accordingly, we affirm the judgment of the district court.   See 8th Cir.  R. 47B.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota